Dissenting opinion by
Chief Justice Campbell:
To be of any practical benefit to the parties concerned at the general election, only a few days off, the decision of this *544cause should be announced as soon as the majority opinion is prepared. There is, therefore, no time for the preparation of a dissenting opinion. That the ground upon which the dissent is based may be known, I merely say that the reasoning in the Cassiday cáse, from which I dissented when it'was handed down, requires an affirmance of the judgment. If this were a case of first impression in this court, I would unhesitatingly concur in the majority opinion written by Mr. Justice White, whose reasoning to my mind is so conclusive, though it be opposed to that of the Cassiday case, that I would not be so rash as to attempt to answer it. But we should now follow and enforce the decision in the Cassiday case, being, as it is, the latest expression of the views of the majority of this court, in which is repudiated the reasoning of the Johnson case, a case involving the ’status of the very office now under consideration. 'Hereafter, of course, this, the majority decision herein, which is now the latest expression of this court, must control, and it may be said with entire propriety, that in my judgment it. is the true doctrine, the one for which I have hitherto always contended.